Citation Nr: 0403454	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-03 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 35, Title 38, 
United States Code.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter must be remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The appellant requests an extension of the delimiting date 
beyond September 28, 2002 for Dependents' Educational 
Assistance benefits under the provisions of Chapter 35, Title 
38, United States Code.  

Under the applicable law, Dependents' Educational Assistance 
benefits are provided pursuant to Chapter 35, Title 38, 
United States Code, to certain qualifying dependents of 
certain classes of veterans, including children in specified 
classes.  See 38 U.S.C.A. § 3501 (a)(1)(A)(ii) (West 2002).  
Under applicable regulation, each eligible person is entitled 
to educational assistance not in excess of 45 months, or the 
equivalent thereof in part-time training.  However, VA will 
not authorize an extension of entitlement except as otherwise 
provided by law.  The 45-month period of entitlement is any 
45 months within the period of eligibility, and the 45 month 
limitation may be exceeded only where no charge against the 
entitlement is made based on a course or courses pursued by a 
spouse or surviving spouse under the special assistance for 
the educationally disadvantaged program; or where special 
restorative training authorized under law exceeds 45 months.  
38 C.F.R. § 21.3044 (2003).  

The record reflects that in August 2002, the appellant 
requested that the delimiting date for the awarded Chapter 35 
benefits be extended beyond the established September 28, 
2002 date.  By letter dated in September 2002, the request 
was denied on the basis that such an extension would have 
been in excess of the 45-month period of entitlement as 
established by 38 C.F.R. § 21.3044.  

The Board has carefully examined the record as certified by 
the RO, and finds that evidence necessary for appellate 
review are not of record, to include documentation of the 
establishment of Chapter 35 educational benefits.  The Board 
also notes that the statement of the case referenced a VA 
Form 22-1999, Enrollment Certification; however, this also is 
not included in the appellate record.  As the Board is 
obligated to provide a statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record which must be sufficient to enable 
the claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction, this matter will 
be remanded for clarification of the record.  See 38 U.S.C.A. 
§ 7104(d)(1) (West 2002); Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

Accordingly, this matter is remanded for the following 
actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  The RO will reexamine the record, and 
provide a comprehensive supplemental 
statement of the case to the appellant, 
detailing how the 45-month period of 
entitlement of Dependents' Educational 
assistance benefits was calculated.  The 
supplemental statement of the case will 
detail the date the appellant's 
entitlement was established; the periods 
of her attendance at the educational 
facility and the number of credit hours, 
and  the number and dates of any 
suspension of her educational efforts and 
their effect on her entitlement to 
Dependents' Educational Assistance 
benefits.  All documents upon which the 
RO based their decision must be included 
the appellate file.  The appellant should 
be provided a reasonable period of time 
to respond to the issued supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board.
 
No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

